 Case 2:20-cv-00694-SPC-MRM Document 1 Filed 09/08/20 Page 1 of 8 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 GWENDOLYN GADSDEN, as parent
 and guardian of BRITTANY YOUNG,

           Plaintiffs,

 v.                                       CASE NO:

 WAL-MART STORES EAST, LP,

        Defendant.
                                     /

             WALMART STORES EAST, LP.’S NOTICE OF REMOVAL

      Defendant, WALMART STORES EAST, LP, (“Walmart”), by and through its

undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3), and

Rule 81(c) of the Federal Rules of Civil Procedure, removes to this Court the action

filed in the 20th Judicial Circuit Court in and for Charlotte County, Florida, Case No.

20-000464-CA, with full reservation of rights, exceptions, and defenses, and in

support thereof states:

                               I.    BACKGROUND

      1.       On or about June 4, 2020, Plaintiff commenced this action by filing a

Complaint against Walmart Stores East, LP. in the 20th Judicial Circuit Court in

and for Charlotte County, Florida. (See Pl.’s Compl. attached as Ex. A.) The

Complaint was served on Walmart on June 8, 2020.

      2.       Plaintiff, BRITTANY YOUNG, alleges a claim for negligence against

Walmart as a result of injuries she allegedly sustained on June 8, 2019, when she
 Case 2:20-cv-00694-SPC-MRM Document 1 Filed 09/08/20 Page 2 of 8 PageID 2




“slipped and fell on liquid on the floor near a freezer between aisles 19 and 20” at the

Walmart store located at 2150 Tamiami Trail, Port Charlotte, Charlotte County,

Florida. (Ex. A at ¶¶ 6–9.)

      3.     Plaintiff’s Complaint is removable based on diversity of citizenship of

the parties and because the claimed amount in controversy is in excess of $75,000.00

exclusive of interest, attorney’s fees, and costs.

      4.     Walmart attaches hereto and makes a part of this notice a copy of the

process, pleadings, and other papers filed in the 20th Judicial Circuit of the State of

Florida in and for Charlotte County together with a docket sheet from the Clerk of

the Court. (Attached as Composite Ex. B.)

      5.     Walmart reserves the right to raise all defenses and objections in this

action after the action is removed to this Court.

                              II.   REMOVAL IS TIMELY

      6.     In accordance with 28 U.S.C. § 1446(c), Walmart files this Notice of

Removal within thirty (30) days of the date that it received Plaintiff’s Response to

Request for Admissions admitting that the damages she seeks exceed $75,000

exclusive of interest, costs, and attorneys’ fees. Plaintiff’s Response to Requests for

Admissions is the first “other paper” received after the filing of this action, from which

it could be ascertained that the case is one which was removable. The thirty (30) day

period commenced on August 10, 2020 when Plaintiff filed this response. (See

Plaintiff’s Response to Requests for Admissions, attached as Ex. C.)




                                       Page 2 of 8
 Case 2:20-cv-00694-SPC-MRM Document 1 Filed 09/08/20 Page 3 of 8 PageID 3




      7.     Venue exists in the United States District Court for the Middle District

of Florida, because the 20th Judicial District in and for Charlotte County, where

Plaintiff filed her state court Complaint against Walmart, is located within the

Middle District of Florida.

     III.   THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

      8.     Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs, and is between—citizens of

different States.” This action satisfies the complete diversity of citizenship

requirement of 28 USC § 1332(a)(1).

      9.       Walmart Stores East, LP is a Delaware corporation that is a publically

traded company on the New York Stock Exchange and traded under the symbol

WMT. The principal place of business for Walmart Stores East, LP is Bentonville,

Arkansas. No publically traded entity owns more than 10% of the company.

      10.    Hence, Defendant, Walmart Stores East, LP, is a citizen of both

Delaware and Arkansas, and is not a citizen of Florida.

      11.    Plaintiff is a citizen of the State of Florida residing in Charlotte County,

Florida.

      12.    In her sworn Answers to Interrogatories, Plaintiff identifies her place of

residence to be in Port Charlotte, Charlotte County, Florida, at the present time and

for at least the past ten years. (Ex. D ¶ 3.)




                                       Page 3 of 8
 Case 2:20-cv-00694-SPC-MRM Document 1 Filed 09/08/20 Page 4 of 8 PageID 4




      13.     The 11th Circuit has held “citizenship is equivalent to ‘domicile’ for

purposes of diversity jurisdiction.” McCormick v. Aderhold, 293 F.3d 1254, 1257 (11th

Cir. 2002). Further, a “person’s domicile is the place of his true, fixed, and permanent

home and principal establishment, and to which he has the intention of returning

whenever he is absent therefrom.” Sunseri v. Macro Cellular, 412 F. 3d 1247, 1249

(11th Cir. 2005) (quoting McCormick, 293 F.3d at 1257–58).

      14.     Plaintiffs’ domicile in Port Charlotte, Charlotte County, Florida is

equivalent to her citizenship for purposes of establishing diversity. McCormick, 293

F.3d at 1257.

      15.     Because there exists complete diversity between Plaintiff and Walmart

who are citizens of different states, and because the claimed amount in controversy

exceeds $75,000.00 exclusive of interest, fees, and costs, this action is removable

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

                        IV.   AMOUNT IN CONTROVERSY

        16.     The claimed amount in controversy exceeds $75,000.00, exclusive of

attorney’s fees, costs and interest.

        17. Although Plaintiff’s Complaint alleges simply that the negligence action

exceeds the State of Florida circuit court jurisdictional minimum—“damages that

exceed $30,000.00,” (Exhibit A, ¶ 1)—a review of the full Complaint, Plaintiff’s

Response to Request for Admissions, Plaintiff’s Verified Answers to Defendant’s

Interrogatories, and medical records indicates that the claimed amount in

controversy exceeds $75,000.00.




                                       Page 4 of 8
 Case 2:20-cv-00694-SPC-MRM Document 1 Filed 09/08/20 Page 5 of 8 PageID 5




           18. Plaintiff alleges in her Complaint that as a direct and proximate result

of the negligence of Walmart, Plaintiff BRITTANY YOUNG “suffered bodily injury

and resulting pain and suffering, disability, disfigurement, mental anguish, loss of

capacity for the enjoyment of life, expense of hospitalization, loss of earnings, loss of

ability to earn money and numerous medical expenses. The losses are permanent and

continuing in nature and the Plaintiff will suffer such losses in the future.” (Exhibit

A ¶ 14.)

           19. Plaintiff served her Answer to Defendant’s Request for Admissions,

wherein she admitted that she is seeking damages in excess of $75,000.00, for the

subject incident. (Ex. C.)

           20. According to Plaintiff’s Verified Answers to Defendant’s Interrogatories

and the medical records she produced, Plaintiff has incurred medical expenses in the

amount of at least $20,761.50, and she will continue to seek treatment in the future

for her allegedly permanent injury.

           21. Where, as here, a plaintiff makes “an unspecified demand for damages

in state court, a removing defendant must prove by a preponderance of the evidence

that the amount in controversy more likely than not exceeds the . . . jurisdictional

requirement.” Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir.

1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th

Cir. 2000).

           22. “In the Eleventh Circuit, a district court may consider the complaint and

any later received paper from the plaintiff as well as the notice of removal and




                                        Page 5 of 8
 Case 2:20-cv-00694-SPC-MRM Document 1 Filed 09/08/20 Page 6 of 8 PageID 6




accompanying documents when deciding upon a motion to remand.” Katz v. J.C.

Penney Corp., Inc., 2009 WL 1532129, *4 (S.D. Fla. June 1, 2009) (citing Lowery v.

Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a

district court may consider evidence outside of the removal petition if the facts therein

existed at the time of removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316,

1320 (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949

(11th Cir. 2000).

        23. Based upon the allegations in the Complaint, Plaintiff’s alleged injuries,

the medical records and asserted medical bills, and Answers to Defendant’s

Interrogatories, the amount in controversy exceeds the requisite $75,000.00. The

medical bills currently total at least $20,761.50, and this does not take into account

Plaintiff’s alleged future compensatory damages or Plaintiff’s past and future non-

compensatory damages, such as “pain and suffering, disability, disfigurement,

mental anguish, [and] loss of capacity for the enjoyment of life . . . .” (Exhibit “A,”

¶14.)

        24. Thus, considering all of the information, the matter exceeds the $75,000

amount-in-controversy requirement. Roe v. Michelin N. Am., Inc., 613 F.3d 1058,

1062 (11th Cir. 2010) (“[C]ourts may use their judicial experience and common sense

in determining whether the case stated in a complaint meets federal jurisdictional

requirements.”). “Although separately the allegations in the Complaint, the medical

information provided in Plaintiff’s pre-suit demand letter, and Plaintiff’s discovery

responses would not prove by a preponderance of the evidence that more than $75,000




                                       Page 6 of 8
 Case 2:20-cv-00694-SPC-MRM Document 1 Filed 09/08/20 Page 7 of 8 PageID 7




is in controversy, together they suffice.” Stephenson v. Amica Mutual Ins. Co., 2014

WL 4162781 (M.D. Fla. Aug. 21, 2014).

                                V.    CONCLUSION

      Because there exists complete diversity between Plaintiff and Walmart who

are citizens of different states, and because the amount in controversy exceeds

$75,000.00 exclusive of interest, fees, and costs, this action is removable pursuant to

28 U.S.C. §§ 1332, 1441 and 1446. Upon filing of this Notice of Removal, Walmart

will promptly give written notice to Plaintiff, through her attorneys of record, and the

Clerk of the Circuit Court for the 20th Judicial Circuit in and for Charlotte County,

Florida.

      WHEREFORE, Defendant, WAL-MART STORES EAST, LP, respectfully

requests the Notice of Removal be accepted as good and sufficient as required by law,

and that the aforesaid action, Case No. 20-CA-464, on the docket of the Court for the

20th Judicial Circuit in and for Charlotte County, Florida, be removed from that

Court to the United States District Court for the Middle District of Florida, and that

this Court assume full and complete jurisdiction thereof and issue all necessary

orders and grant all general equitable relief to which Walmart is entitled.


                                            Respectfully submitted,

                                             /s/ Monica Schmucker
                                            Amanda J. Sharkey Ross
                                            Monica Schmucker




                                      Page 7 of 8
 Case 2:20-cv-00694-SPC-MRM Document 1 Filed 09/08/20 Page 8 of 8 PageID 8




       HEREBY CERTIFY that on September 8, 2020 I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send a

notice of electronic filing to the following:

Christopher J. Smith, Esquire
Goldstein, Buckley, Cechman, Rice & Purtz, P.A.
P.O. Box 2366
Fort Myers, FL 33902-2366
Telephone (239) 334-1146
cjs@gbclaw.com
cjsservice@gbclaw.com
Attorneys for Plaintiffs

                                                  /s/ Monica Schmucker
                                                AMANDA J. SHARKEY ROSS
                                                Florida Bar No. 598666
                                                MONICA SCHMUCKER
                                                Florida Bar No. 120579
                                                Post Office Box 280
                                                Fort Myers, Florida 33902-0280
                                                Telephone (239) 344-1249
                                                Facsimile (239) 344-1542
                                                Attorneys for Defendant
                                                amanda.ross@henlaw.com
                                                tracey.salerno@henlaw.com
                                                monica.schmucker@henlaw.com
                                                sarah.howie@henlaw.com




                                        Page 8 of 8
